United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                               Nos. 06-4004/07-1177
                                   ___________

Dim Njaka,                             *
                                       *
             Appellant,                *
                                       * Appeals from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
John E. Potter, Postmaster General,    *
United States Postal Service,          * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: June 10, 2008
                                 Filed: June 13, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In these consolidated appeals, Dim Njaka appeals the district court’s1 dismissal
of his employment-discrimination action and the court’s denial of his motion for
reconsideration. Having carefully reviewed the parties’ arguments and the
submissions on appeal, we find no basis for reversal. Accordingly, we affirm. See
8th Cir. R. 47B. The pending motions are denied.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.